Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/481,406, filed on 7-26-19.

Drawings
The drawings filed 11-23-21 have been accepted by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-8, 10 are rejected under 35 U.S.C. 102a1 as being anticipated by Sato et al. (US 2016/0219260).
Regarding claim 1, Sato (Fig. 9, 12, 33, and 34) discloses a three-dimensional display system comprising:
a display apparatus (21) having a display surface including subpixels (24 and 24L) arranged in a grid (the grid of pixels seen best in Fig. 33) along a horizontal direction (the X direction) and a vertical direction (the Y direction), and configured to display a left-eye image and a right-eye image (discussed in [0061]) respectively in first subpixels and second subpixels (24R are for right eye images, and 24L are for left eye images) separated by a display boundary (called a “boundary line” in [0143]) on the display surface from among the subpixels (shown as white space between the pixels in Fig. 33);
a barrier (29) having a light shielding region ([0004] discusses the “parallax barrier having a slit-shaped light shielding pattern”) that shields the left-eye image and the right-eye image (29 is used to shield the left pixels from the right eye, and the right pixels from the left eye, see [0080]), and a light transmitting region (the portions aside from the “light shielding pattern”) that causes at least part of the left-eye image to reach a left eye of a user and at least part of the right-eye image to reach a right eye of the user (as seen in Fig. 12, light from the left eye pixels reaches the user’s left eye 60 while light from the right eye pixels reaches the user’s right eye 61, see also [0087]);
a detection apparatus (160) configured to detect an observation distance from the display apparatus to at least one of the left eye and the right eye (“Lp” in Fig. 39, see also [0163], see also [0178]); and
a controller (150) configured to divide the display surface into divided regions arranged in the horizontal direction (seen in Fig. 41, the boundary which divides the display between left and right pixels is adjusted based on the value of VPx shown in the top row, which is itself based on Lp, as discussed in [0163]), depending on the observation distance (as discussed in [0163], Equation 1 discusses how VPx=Px/Lp, and so the observation distance Lp determines the boundaries in Fig. 41, as discussed above, see also a similar effect in Fig. 13 and 14),
wherein the display boundary is periodically located with a first phase in the horizontal direction in a same divided region (for example, shown in Fig. 33, there are one right pixel 24R and one left pixel 24L in the first divided region on the far left), and periodically located with a second phase different from the first phase in the horizontal direction in an adjacent divided region (for example, the divided region adjacent to the right of the first divided region, eg. the middle divided region, has 2 right pixels 24R instead of just one).

Regarding claim 10, Sato (Fig. 8, 9, 12, 33, and 34) discloses a head up display system comprising:
a display apparatus (21) having a display surface including subpixels (24 and 24L) arranged in a grid (the grid of pixels seen best in Fig. 33) along a horizontal direction (the X direction) and a vertical direction (the Y direction), and configured to display a left-eye image and a right-eye image (discussed in [0061]) respectively in first subpixels and second subpixels (24R are for right eye images, and 24L are for left eye images) separated by a display boundary (called a “boundary line” in [0143]) on the display surface from among the subpixels (shown as white space between the pixels in Fig. 33);
a barrier (29) having a light shielding region ([0004] discusses the “parallax barrier having a slit-shaped light shielding pattern”) that shields the left-eye image and the right-eye image (29 is used to shield the left pixels from the right eye, and the right pixels from the left eye, see [0080]), and a light transmitting region (the portions aside from the “light shielding pattern”) that causes at least part of the left-eye image to reach a left eye of a user and at least part of the right-eye image to reach a right eye of the user (as seen in Fig. 12, light from the left eye pixels reaches the user’s left eye 60 while light from the right eye pixels reaches the user’s right eye 61, see also [0087]);
a detection apparatus (160) configured to detect an observation distance from the display apparatus to at least one of the left eye and the right eye (“Lp” in Fig. 39, see also [0163], see also [0178]); and
a controller (150) configured to divide the display surface into divided regions arranged in the horizontal direction (seen in Fig. 41, the boundary which divides the display between left and right pixels is adjusted based on the value of VPx shown in the top row, which is itself based on Lp, as discussed in [0163]), depending on the observation distance (as discussed in [0163], Equation 1 discusses how VPx=Px/Lp, and so the observation distance Lp determines the boundaries in Fig. 41, as discussed above, see also a similar effect in Fig. 13 and 14),
and an optical member (30) configured to cause image light emitted from the display apparatus to be viewed by the user as a virtual image (“virtual viewpoint image” discussed in [0072]),
wherein the display boundary is periodically located with a first phase in the horizontal direction in a same divided region (for example, shown in Fig. 33, there are one right pixel 24R and one left pixel 24L in the first divided region on the far left), and periodically located with a second phase different from the first phase in the horizontal direction in an adjacent divided region (for example, the divided region adjacent to the right of the first divided region, eg. the middle divided region, has 2 right pixels 24R instead of just one).

Regarding claim 11, Sato (Fig. 8, 9, 12, 33, and 34) discloses a mobile object comprising:
a head up display system (seen in Fig. 8 and 9) including:
a display apparatus (21) having a display surface including subpixels (24 and 24L) arranged in a grid (the grid of pixels seen best in Fig. 33) along a horizontal direction (the X direction) and a vertical direction (the Y direction), and configured to display a left-eye image and a right-eye image (discussed in [0061]) respectively in first subpixels and second subpixels (24R are for right eye images, and 24L are for left eye images) separated by a display boundary (called a “boundary line” in [0143]) on the display surface from among the subpixels (shown as white space between the pixels in Fig. 33);
a barrier (29) having a light shielding region ([0004] discusses the “parallax barrier having a slit-shaped light shielding pattern”) that shields the left-eye image and the right-eye image (29 is used to shield the left pixels from the right eye, and the right pixels from the left eye, see [0080]), and a light transmitting region (the portions aside from the “light shielding pattern”) that causes at least part of the left-eye image to reach a left eye of a user and at least part of the right-eye image to reach a right eye of the user (as seen in Fig. 12, light from the left eye pixels reaches the user’s left eye 60 while light from the right eye pixels reaches the user’s right eye 61, see also [0087]);
a detection apparatus (160) configured to detect an observation distance from the display apparatus to at least one of the left eye and the right eye (“Lp” in Fig. 39, see also [0163], see also [0178]); and
a controller (150) configured to divide the display surface into divided regions arranged in the horizontal direction (seen in Fig. 41, the boundary which divides the display between left and right pixels is adjusted based on the value of VPx shown in the top row, which is itself based on Lp, as discussed in [0163]), depending on the observation distance (as discussed in [0163], Equation 1 discusses how VPx=Px/Lp, and so the observation distance Lp determines the boundaries in Fig. 41, as discussed above, see also a similar effect in Fig. 13 and 14),
and an optical member (30) configured to cause image light emitted from the display apparatus to be viewed by the user as a virtual image (“virtual viewpoint image” discussed in [0072]),
wherein the display boundary is periodically located with a first phase in the horizontal direction in a same divided region (for example, shown in Fig. 33, there are one right pixel 24R and one left pixel 24L in the first divided region on the far left), and periodically located with a second phase different from the first phase in the horizontal direction in an adjacent divided region (for example, the divided region adjacent to the right of the first divided region, eg. the middle divided region, has 2 right pixels 24R instead of just one).

Regarding claim 2, Sato discloses a three-dimensional display system as discussed above, wherein an edge of the light transmitting region extends in a direction inclined at a certain angle with respect to the vertical direction (for example, as seen in Fig. 33, the edge of 29 is inclined at an angle α), and the display boundary is located along the edge of the light transmitting region (“inclination angle β of the boundary line with respect to the Y-axis is ideally the same as the rotation angle α” as discussed in [0141]).

Regarding claim 3, Sato discloses a three-dimensional display system as discussed above, wherein a certain number of first subpixels and the certain number of second subpixels are alternately arranged in the horizontal direction (Fig. 32 shows one of each of the right pixels 24R and left pixels 24L alternately arranged in the X direction).

Regarding claim 6, Sato discloses a three-dimensional display system as discussed above, wherein the first phase and the second phase are determined based on a reference point determined depending on an optimum observation position of the user (“the position of the lenticular lens 29 is set as an optimal stereoscopic visual recognition distance Dop” as discussed in [0088]).

Regarding claim 7, Sato discloses a three-dimensional display system as discussed above, wherein the optimum observation position of the user is a position of the user when the user optimally observes a certain content displayed by the display apparatus, and the certain content is that a color of the right-eye image and a color of the left-eye image are different (shown in Fig. 14A, and discussed in [0092], the “optimum observation position” is when the left eye views only the left pixel, and the right eye views only the right pixel, while Fig. 21B shows that the left and right pixels are different colors).

Regarding claim 8, Sato discloses a three-dimensional display system as discussed above, wherein the second phase differs from the first phase by one subpixel (as discussed above, there is one right subpixel 24R in the first phase, but two right subpixels in the second phase).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sato as applied to claim 3 above, and further in view of Yoshida (US 2011/0187832).
Regarding claim 5, Sato discloses a three-dimensional display system as discussed above, wherein a certain pitch is calculated based on an optimum viewing distance (“optimal stereoscopic visual recognition distance Dop” discussed in [0088]) determined by an arrangement and a shape of the barrier with respect to the display surface (various arrangements and shapes shown in the various figures, for example a vertical arrangement shown in Fig. 21 and an inclined arrangement shown in Fig. 31), the certain number (as discussed above, corresponding to “1” in Fig. 32), and the observation distance (“distance between the spatial imaging device and the observer” discussed in [0065]. Moreover, the claims are broad, and do not specify what the “certain pitch” is related to, merely requiring that the “certain pitch is calculated…” Sato teaches wherein the display attributes are calculated “based on an angle formed by the observer's visual line direction and the normal direction of the spatial imaging device, a distance between the spatial imaging device and the observer, a distance between the 3D display 20 and the spatial imaging device, the optical characteristics of the spatial imaging device, and the like” as discussed in [0065], which the examiner interprets as reading upon the claimed “calculating” a “pitch”).
However, Sato fails to teach or suggest wherein a certain pitch is also calculated using “an interocular distance between the left eye and the right eye.”
Yoshida (Fig. 30, 32, and 33) discloses a three-dimensional display system wherein a certain pitch (as discussed above, the claims are broad and do not specify what the pitch is related to) is calculated (V, W, and L are each used to calculate display attributes, for example in the series of equations starting with Z=VL/2W in [0586]) based on an optimum viewing distance (“optimal range of horizontal direction viewable area length V” discussed in [0646]) determined by an arrangement and a shape of the barrier with respect to the display surface (for example, two different arrangements shown in Fig. 30 and Fig. 32), an interocular distance between the left eye and the right eye (“gap between left and right eyes is defined as parallax W” as discussed in [0577]), and the observation distance (L).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sato to include interocular distance between the left eye and the right eye in the calculations for the display as taught by Yoshida because this allows the display to provide “the best view point” (see [0574]).

Allowable Subject Matter
Claims 4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4, Sato discloses a three-dimensional display system as discussed above, wherein the certain number of subpixels extend over columns in the horizontal direction (for example, 24R has only a single pixel in each column as shown in Fig. 32) and over rows in the vertical direction (similarly, each row repeats the alternating 24R and 24L pixels, shown in Fig. 32).
However, Sato fails to teach or suggest “the display boundary is located in a period that is a number obtained by dividing the certain number by a number of the rows.”

Yoshida discloses a three-dimensional display system including a certain number of subpixels extend over columns in the horizontal direction and over rows in the vertical direction (for example, the RGB subpixels shown repeating horizontally and vertically in Fig. 28), and a display boundary that is located in a period (for example, as shown in Fig. 32).
However, Sato fails to teach or suggest “the display boundary is located in a period that is a number obtained by dividing the certain number by a number of the rows.”

Allio et al. (US 2014/0029095) discloses a three-dimensional display system including a display boundary that is located in a large variety of different periods (for example, seen in a period of 4, 5, and 6, respectively, in Fig. 2, 3, and 4, respectively).
However, Allio still fails to teach or suggest wherein the period “is a number obtained by dividing the certain number by a number of the rows.”

Therefore, each of the currently cited references of record fails to teach or suggest “the display boundary is located in a period that is a number obtained by dividing the certain number by a number of the rows” when combined with each of the other currently cited claim limitations.

Regarding claim 9, Sato discloses a three-dimensional display system as discussed above, and although Sato teaches wherein the observation distance is different than an optimum viewing distance (as shown in Fig. 14), Sato fails to teach or suggest where the first or second phases changes based on the observation distance being different than an optimum viewing distance.

Allio et al. (US 2014/0029095) discloses a three-dimensional display system wherein a number of display boundaries (eg. the boundaries between pixels R1, R2, etc.) in a divided region (eg. corresponding to each lens of the array) has a first phase (for example, 4, 5, and 6, respectively, in Fig. 2, 3, and 4, respectively).
However, Allio fails to teach or suggest wherein the phase (eg. the number of display boundaries) is different in adjacent divided regions, and so fails to teach or suggest a second phase.

Each of the currently cited references of record fails to teach or suggest “wherein a direction in which the second phase moves along the horizontal direction with respect to the first phase in the case where the observation distance is longer than an optimum viewing distance and a direction in which the second phase moves along the horizontal direction with respect to the first phase in the case where the observation distance is shorter than the optimum viewing distance are opposite to each other” when combined with each of the other currently cited claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890. The examiner can normally be reached Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M BLANCHA/               Primary Examiner, Art Unit 2691